DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 5-8 and 12-13 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the first capacitance is implemented in a first integrated passive device, and an input impedance matching circuit that includes a second inductive element coupled between the amplifier input and a first node, a third inductive element coupled between the first node and the transistor input terminal, and a second capacitance coupled between the first node and the ground reference node” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 9-11 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a video bandwidth circuit coupled to a connection node between the fourth inductive element and the third capacitance, wherein the video bandwidth circuit includes a plurality of components, wherein the plurality of components includes an envelope resistor, an envelope inductor, and an envelope capacitor coupled in series between the connection node and the ground reference node.” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 14-15 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a second amplification path; a power divider with an input configured to receive a radio frequency (RF) signal, a first output coupled to an input of the first amplification path, and a second output coupled to an input of the second amplification path, wherein the power divider is configured to divide the RF signal into a first RF signal that is provided to the first amplification path through the first output, and into a second RF signal that is provided to the second amplification path through the second output; and a combining node configured to receive and combine amplified RF signals produced by the first and second amplification paths.” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 16-17, and 19 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a video bandwidth circuit coupled to a connection node between the fourth set of bondwires and the third capacitor, wherein the video bandwidth circuit includes a plurality of components, wherein the plurality of components includes an envelope resistor, an envelope inductor, and an envelope capacitor coupled in series between the connection node and the ground reference node.” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843